 



Exhibit 10.1
SEPARATION AGREEMENT
     This Separation Agreement (hereinafter the “Agreement”) is made and entered
into this 14th day of October, 2005 between The TJX Companies, Inc. (hereinafter
referred to collectively with its subsidiaries and affiliates as “TJX”), and
Peter Maich (hereinafter the “Executive”).
     1. Termination of Employment. The Executive hereby (i) resigns from all
officerships and directorships with TJX and its subsidiaries, effective
immediately, and (ii) terminates his employment with TJX, effective November 29,
2005, after giving effect to unused vacation that the Executive will use
beginning with the week of October 30, 2005. During the period from the date
hereof through November 29, 2005 the Executive shall be entitled to (A) use such
office space and secretarial support as TJX may specify, and (B) participate in
the TJX employee benefit programs in which he currently participates, subject to
the terms and conditions of such programs.
     2. Base Salary. On or before December 9, 2005, TJX will pay to the
Executive any base salary (including vacation pay) owing but previously unpaid
to the Executive for the period of his employment through and including
November 29, 2005.
     3. Other Benefits. Subject to and conditioned upon his compliance with the
terms of this Agreement, TJX shall provide to the Executive the following
payments and benefits:

  (a)   Salary Continuation. TJX shall pay to the Executive $760,000 payable as
follows: (i) the sum of $380,000 on or within five (5) business days following
June 1, 2006 (such payment date being herein referred to as the “Initial Payment
Date”) and (ii) $63,333 per month over the six-month period commencing on the
Initial Payment Date in accordance with TJX’s normal payroll practices for
executive employees. Notwithstanding the foregoing, amounts payable to the
Executive under this Section 3(a) shall be reduced by any earnings of the
Executive from employment or self-employment during the period commencing upon
termination of the Executive’s employment and ending on November 29, 2006. The
Executive agrees to notify TJX immediately should he become employed or
self-employed during such twelve-month period, including in such notice
information concerning remuneration in respect of such employment or
self-employment sufficient to enable TJX to administer the offset provisions of
this Section 3(a), and to provide to TJX in writing such additional information,
if any, regarding such remuneration as TJX may reasonably request.

  (b)   MIP. At the same time as TJX pays other participants in its Management
Incentive Plan (“MIP”) in respect of awards for FYE 2006, TJX shall pay to the
Executive an amount equal to five-sixths (83.33%) of the MIP payment, if any, to
which the Executive would have been entitled with respect to FYE 2006 had he
remained in TJX’s employment until the payment date for such MIP awards, based
on actual performance as certified by the Executive Compensation Committee
(“ECC”) of TJX’s Board of Directors. The Executive shall not be entitled to any
other payments under or in respect of MIP.

 



--------------------------------------------------------------------------------



 



  (c)   LRPIP. At the same times as TJX pays other participants in its
Long-Range Performance Incentive Plan (“LRPIP”) in respect of the FYE 2004 to
FYE 2006 cycle, the FYE 2005 to FYE 2007 cycle, and the FYE 2006 to FYE 2008
cycle, respectively, TJX shall pay to the Executive an amount equal to the
following: (i) for the FYE 2004 to FYE 2006 cycle, 34/36ths (94.44%) of the
LRPIP payment, if any, to which the Executive would have been entitled with
respect to such cycle had he remained in employment until the payment date for
such cycle, based on actual performance for such cycle as certified by the ECC;
(ii) for the FYE 2005 to FYE 2007 cycle, 22/36ths (61.11%) of the LRPIP payment,
if any, to which the Executive would have been entitled with respect to such
cycle had he remained in employment until the payment date for such cycle, based
on actual performance for such cycle as certified by the ECC; and (iii) for the
FYE 2006 to FYE 2008 cycle, 10/36ths (27.78%) of the LRPIP payment, if any, to
which the Executive would have been entitled with respect to such cycle had he
remained in employment until the payment date for such cycle, based on actual
performance for such cycle as certified by the ECC. The Executive shall not be
entitled to any other payments under or in respect of LRPIP, including, without
limitation, in respect to the two-year-cycle LRPIP award opportunity awarded by
the ECC in September 2005.     (d)   Restricted Stock. All shares of restricted
stock (including performance-based restricted stock) previously awarded to the
Executive under TJX’s Stock Incentive Plan, except to the extent, if any,
previously vested, shall be automatically forfeited upon termination of the
Executive’s employment, notwithstanding any requirement of notice or other
conditions to forfeiture set forth in the terms of the awards.     (e)   Stock
Options. All stock options previously awarded to the Executive under TJX’s Stock
Incentive Plan, except to the extent previously exercised, expired or forfeited,
shall be treated as follows: (i) all such stock options that had not become
exercisable prior to the termination of the Executive’s employment shall
thereupon be immediately and automatically forfeited, and (ii) all such stock
options that had become exercisable prior the termination of the Executive’s
employment shall continue to be exercisable thereafter for such period or
periods, if any, and subject to such terms, as are contained in the award
documentation relating thereto and in the Stock Incentive Plan, and at the end
of such exercise period(s) such stock options shall promptly expire.     (f)  
SERP. The Executive has an accrued benefit under TJX’s Supplemental Executive
Retirement Plan (“SERP”). TJX and the Executive agree that the benefit so
accrued will be recalculated using the pay history assumptions set forth in
Exhibit A hereto, which are based on an assumed continuation of base pay through
December 31, 2005, and that the benefit as so recomputed (the “SERP Benefit”)
will be paid in accordance with this Agreement. With the intent that the payment
provisions set forth herein be determined consistent with the provisions of
I.R.S. Notice 2005-1 and other transitional guidance under Section 409A of the
Internal Revenue Code of 1986, as



-2-



--------------------------------------------------------------------------------



 



      amended, (“Section 409A”), TJX and the Executive hereby agree that the
actuarial equivalent of the SERP Benefit shall be paid (in lieu of the form or
forms of payment that would otherwise be available under SERP) in the form of a
single lump sum payment on the Initial Payment Date, such lump sum payment to be
in full satisfaction of TJX’s liability under SERP. The amount of such lump sum
payment shall be determined by applying to the SERP Benefit the mortality and
interest (discount) assumptions set forth in Exhibit A.     (g)   General
Deferred Compensation Plan; ESP. As of November 29, 2005 the Executive will have
accrued and vested balances under each of the TJX’s General Deferred
Compensation Plan (the “GDCP”) and its Executive Savings Plan (the “ESP”) (such
balances being herein referred to as the “Accrued Deferral Balances”). TJX shall
pay or cause to be paid to the Executive the Accrued Deferral Balances as
follows: (i) so much of the Accrued Deferral Balances as were earned and vested
prior to January 1, 2005 (determined consistent with Section 409A and the
guidance thereunder) shall be paid in accordance with the terms of the GDCP and
the ESP, as the case may be, and with the terms of any elections made by the
Executive in accordance with the provisions of the applicable plan, and (ii) the
remainder of the Accrued Deferral Balances shall be paid on the Initial Payment
Date.     (h)   Qualified Plans. As of November 29, 2005 the Executive will have
accrued and vested benefits under TJX’s Retirement Plan and its Savings/Profit
Sharing Plan (the “Qualified Plans”). The Executive shall be entitled to payment
of his benefits under the Qualified Plans in accordance with the terms thereof
and applicable law.     (i)   Payment in Lieu of Car Allowance. TJX shall pay to
the Executive following termination of his employment, in lieu of any auto
allowance, (i) $17,375, which shall be paid on the Initial Payment Date, plus
(ii) an additional $17,375 paid in substantially equal installments in
accordance with TJX’s normal payroll practices for executive employees over the
six-month period commencing on the Initial Payment Date.     (j)   Health
Insurance, etc. The Executive, if he so elects in accordance with the rules of
TJX’s health plan and consistent with the so-called “COBRA” benefits coverage
continuation provisions of applicable law (the “COBRA coverage rules”), shall be
entitled following the termination of his employment to continued participation
in TJX’s health plan at his expense in accordance with and to the extent
provided by the COBRA coverage rules.     (k)   Rights Limited. Except as
expressly set forth in subsections (a) through (j) of this Section 3 or as may
otherwise be required by applicable law, the Executive shall not be entitled to
any other payment or benefits from TJX following the termination of his
employment.



-3-



--------------------------------------------------------------------------------



 



     4. Restricted Activities. The Executive agrees that some restrictions on
his activities during and after his employment are necessary to protect the
goodwill, Confidential Information (as defined in Section 6 below) and other
legitimate business interests of TJX:

  (a)   During the period starting with the date hereof and ending November 30,
2006 (the “Non-Competition Period”), the Executive will not, directly or
indirectly, be a partner or investor in, or be engaged in any employment,
consulting, or fees-for-services arrangement with, any business which is a
competitor of TJX, nor shall the Executive undertake any planning to engage in
any such business. A business shall be deemed a competitor of TJX if and only if
(i) it shall then be so regarded by retailers generally, or (ii) it shall
operate an off-price apparel, off-price footwear, off-price jewelry, off-price
accessories, off-price home furnishings and/or off-price home fashions business,
including any such business that is store-based, catalogue-based, or an on-line,
“e-commerce” or other off-price internet-based business. The Executive agrees
that if, at any time, pursuant to action of any court, administrative or
governmental body or other arbitral tribunal, the operation of any part of this
Section 4(a) shall be determined to be unlawful or otherwise unenforceable, then
the coverage of this paragraph shall be deemed to be restricted as to duration,
geographical scope or otherwise, as the case may be, to the extent, and only to
the extent, necessary to make this paragraph lawful and enforceable in the
particular jurisdiction in which such determination is made.     (b)   The
Executive agrees that, during the Non-Competition Period, the Executive will not
hire or retain, or attempt to hire or retain, any employee of TJX or any
individual who was an employee of TJX during the six-month period preceding such
hiring or retention or attempt to hire, assist in such hiring by any Person,
encourage any such employee to terminate his or her relationship with TJX, or
solicit or encourage any supplier, vendor, contractor or agent of TJX to
terminate or diminish his, her or its relationship with TJX. As used in this
Agreement, “Person” means an individual, a corporation, a limited liability
company, an association, a partnership, an estate, a trust and any other entity
or organization, other than TJX.

     5. Notification Requirement. Until the conclusion of the Non-Competition
Period, the Executive shall give notice to TJX of each new business activity he
has agreed or plans to undertake, at least fifteen (15) days prior to commencing
any such activity. Such notice shall state the name and address of the Person
for whom such activity is undertaken and the nature of the Executive’s business
relationship(s) and position(s) with such Person. The Executive shall provide
TJX with such other pertinent information concerning such business activity as
TJX may reasonably request in order to determine the Executive’s continued
compliance with his obligations under Sections 4 and 6 hereof.
     6. Confidential Information. The Executive agrees that, except as required
by applicable law, rule, regulation or legal process, he will never, directly or
indirectly, use or disclose any Confidential Information belonging to TJX. For
purposes of this Agreement,

-4-



--------------------------------------------------------------------------------



 



“Confidential Information” means any and all proprietary or confidential
information of TJX contained in documents or writings (the term “documents or
writings” for purposes of this Section 6 includes actual documents and writings
as well as email and other electronically formulated or transmitted writing and
data) that is not generally known by others with whom it competes or does
business, including but not limited to documents and writings relating to
(a) products and services, technical data, financial information, methods,
processes, trade secrets, know-how, developments, inventions, and formulae of
TJX, (b) the development, research, testing, marketing, financial activities and
strategic plans of TJX, (c) the manner in which TJX operates, (d) TJX’s actual
and projected financial performance, and (e) the substance of the relationships
with the people and organizations with whom TJX has business relationships.
Confidential Information also includes documents and writings that TJX has
received from investors, business partners or others with any understanding,
express or implied, that the information would not be publicly disclosed.
Notwithstanding the foregoing, “Confidential Information” does not include any
documents or writings (i) that are currently or become publicly available or a
matter of public knowledge or domain through no wrongful act or omission by the
Executive, or (ii) that are received by the Executive from a third party who is
not known by the Executive to be bound by an obligation of confidentiality to
TJX not to disclose that information. Upon execution of this Agreement, the
Executive shall immediately return all writings and documents, including all
copies, relating to TJX’s business, and shall execute a certificate certifying
that he has returned all such items in his possession or under his control.
     7. Remedies. TJX and the Executive agree without reservation that the
restraints set forth in Sections 4 and 6 hereof are necessary for the reasonable
and proper protection of TJX; that each and every one of the restraints is
reasonable with respect to subject matter, length of time, and geographic area;
and that these restraints will not prevent the Executive from obtaining other
suitable employment, if he wishes to do so, during the Non-Competition Period.
The Executive further agrees that, were he to breach any of the covenants
contained in Section 4 or Section 6, the damage to TJX would be irreparable. The
Executive therefore agrees that TJX, in addition to any other remedies available
to it, shall be entitled to preliminary and permanent injunctive relief against
any breach or threatened breach by the Executive of any of those covenants. TJX
shall also be entitled to recover all attorney’s fees and expenses reasonably
incurred by TJX relating to any successful effort to enforce the terms of this
Agreement. It is expressly agreed that TJX will not have to post bond in
connection with any injunction it secures, and that the Executive will not take,
and will not permit anyone else to take on his behalf, any position in a court
or any other forum inconsistent with any of his covenants and agreements herein.
In addition to the foregoing, TJX and the Executive agree that, in the event of
any breach of the Executive’s covenants hereunder, the Executive shall
immediately forfeit any and all rights or interests in the compensation,
retirement benefits and other benefits described in Section 3 hereof, to the
fullest extent permitted by law, and shall promptly pay over to TJX all amounts
previously paid to him thereunder. TJX and the Executive further agree that, in
the event that any provision of Section 4 or Section 6 of this Agreement is
determined by any court of competent jurisdiction to be unenforceable by reason
of its being extended over too great a time, too large a geographic area, or too
great a range of activities, that provision shall be

-5-



--------------------------------------------------------------------------------



 



deemed to be modified to permit its enforcement to the maximum extent permitted
by law. Further, TJX and the Executive agree that the period of restriction
described in Section 4 shall be tolled, and shall not run, during any period of
time in which the Executive is in breach of the terms of Section 4 or Section 6
of this Agreement.
     8. The Executive’s Release of Claims. In consideration of the benefits to
be provided the Executive hereunder, which benefits the Executive acknowledges
are not otherwise due, the Executive hereby releases, waives and forever
discharges TJX and all those persons, employees, directors, agents and entities
(including benefit plans) affiliated with it from and against any and all
claims, rights and causes of action now existing, both known and unknown,
including but not limited to all claims for breach of contract or
misrepresentation, wrongful discharge, breach of fiduciary duty, and claims of
alleged violations of Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Fair Labor Standards Act, the Employee
Retirement Income Security Act, the Americans With Disabilities Act,
Massachusetts G.L. c. 151B, Massachusetts G.L. c. 149, § 148, and any other
local, state, or federal law, regulation or other requirement or any other claim
relating to or arising out of the Executive’s employment with TJX and/or his
ownership of TJX stock. The Executive hereby covenants that he will not
institute any charge, complaint, or lawsuit to challenge the validity of this
release or to otherwise assert claims against TJX that have been waived
hereunder.
     9. Entire Agreement. This Agreement, together with all other plans,
agreements and documents referred to herein and as modified hereby, constitute
the entire agreement between TJX and the Executive, and supersede any other
contracts or commitments with respect to the Executive’s employment with TJX,
and/or the termination of his employment, except to the extent expressly
provided for herein.
     10. Modification of Agreement. This Agreement may only be amended, modified
or waived by a writing signed by parties duly authorized to do so.
     11. Successors and Assigns; Death Benefits. It is agreed and understood
that this Agreement shall inure to the benefit of and be binding upon the
parties’ successors and assigns. If the Executive dies prior to the payment of
all remuneration specified in Section 3(a), the balance shall be paid to his
estate. If the Executive dies prior to the payment of other benefits hereunder,
the heirs or beneficiaries of the Executive or the executors, personal
representatives or administrators of the Executive’s estate shall be entitled
only to such death benefits and other rights and benefits, if any, as are
provided under the terms of the applicable plan or program.
     12. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been given three days after having been
mailed by first-class mail or registered or certified mail, or twelve hours
after having been delivered or sent by facsimile, to (a) in the case of the
Executive, to his address as shown in the records of TJX (or such other address
as he may specify by notice given in accordance with this Section), and (b) in
the case of TJX, to The TJX Companies, Inc., Attn: Chief Executive Officer, 770
Cochituate Road, Framingham, MA 01701.

-6-



--------------------------------------------------------------------------------



 



     13. Miscellaneous.

  (a)   All payments to the Executive and all benefits, entitlements and
accruals of the Executive are conditioned upon the payment by the Executive of
the employee’s portion of applicable required tax withholdings, including,
without limitation, FICA (including Medicare) tax withholdings. TJX may reduce
any payments to or for the benefit of the Executive by the amount of any such
applicable tax withholdings.     (b)   The provisions of this Agreement shall
survive any termination if so provided herein or if necessary or desirable to
accomplish the purposes of other surviving provisions, including, without
limitation, the obligations of the Executive under Sections 4 and 6 hereof. The
obligations of TJX under Section 3 of the Agreement or otherwise (including
under MIP, LRPIP, the Incentive Plan or SERP) to make payments to or on behalf
of the Executive are expressly conditioned upon the Executive’s continued full
performance of all of his obligations under Sections 4 and 6 hereof.     (c)  
The parties hereto acknowledge that certain provisions hereof could be required
to be amended, following the issuance of additional guidance by the Internal
Revenue Service with respect to Section 409A, to avoid the acceleration of tax
and the possible imposition of additional tax under Section 409A with respect to
certain payments and benefits under Section 3 of this Agreement. TJX agrees that
it will not unreasonably withhold its consent to any such amendments which in
its determination are (i) feasible and necessary to avoid adverse tax treatment
under Section 409A for the Executive, and (ii) not adverse to the interests of
TJX.     (d)   In order to be certain that this Agreement will resolve any and
all concerns that the Executive might have, TJX requests that he carefully
consider its terms, including the general release of claims set forth above. For
a period of seven days following his execution of this Agreement, the Executive
may revoke his acceptance hereof as to the release of claims under the Age
Discrimination in Employment Act, and this Agreement shall not become effective
or enforceable as to the release of such claims until after that seven-day
revocation period has expired.     (e)   In signing this Agreement, the
Executive acknowledges that he understands its provisions; that his agreement is
knowing and voluntary; that he has been afforded a full and reasonable
opportunity of at least 21 days to consider its terms and consult with or seek
advice from an attorney of his choosing; and that he has been advised to seek
counsel from an attorney.

-7-



--------------------------------------------------------------------------------



 



  (f)   The parties’ substantive and procedural rights with respect to this
Agreement shall be governed by the laws of the Commonwealth of Massachusetts,
without resort to choice of law or conflict of law principles.     (g)   This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, and which together shall be deemed to be one and the same
instrument.

          ACCEPTED AND AGREED TO:   ACCEPTED AND AGREED TO:
 
        /s/ Peter Maich   The TJX Companies, Inc.
 
       
Peter Maich
       
 
  By:   /s/ Bernard Cammarata
 
       
 
  Title:   Acting CEO

-8-



--------------------------------------------------------------------------------



 



Exhibit A
SERP Factors
Date of Birth: 11-22-47
Date of Hire: 3-11-85
Pay History (Includes Assumed Pay Through Year-End Calendar 2005)

                          Calendar   Base     MIP     Total  
2000 
  $ 612,083     $ 274,613     $ 886,696  
2002 
    650,000       211,088       861,088  
2003 
    705,416       256,422       961,838  
2004 
    750,000       317,475       1,067,475  
2005 
    760,000       330,637       1,080,637  
 
                            Final 5 yr. avg:   $ 973,547  
 
                    x 50 %
 
                     
 
                       
 
                  $ 486,773  
 
                       
Target Benefit at age 65:
          $ 486,773          
- Pension
            49,000          
- 401(k)-ER annuity.
            11,603          
- Social Security
            23,268          
 
                     
SERP @ age 65:
          $ 402,902          
 
          x.6000 (ERF)        
 
                     

         
Annual SERP @ age 58:
  $241,741 (payments delayed to 6-1-06)
 
       
Lump Sum Present Value on 6-1-06 @ 4.25%:
  $ 3,592,294  

Note: Target benefit is subject to offsets. All offsets shown are estimates;
actual offsets will be determined at time of payment. Accordingly, both the SERP
value at age 58 and the lump sum present value are estimates only. Once all
inputs, including the discount rate, are finalized, the lump sum will be
determined using the mortality assumptions used under the SERP (1983 Group
Annuity Mortality Table (Unisex)) and, as a discount factor, the interest rate
being credited to accounts in calendar 2006 under TJX’s General Deferred
Compensation Plan.

-9-